United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2633
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *           Appeal from the United States
      v.                                *           District Court for the
                                        *           District of Minnesota.
Patsy Ann Jackson,                      *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: November 10, 2008
                                Filed: February 4, 2009
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

MELLOY, Circuit Judge.

      Patsy Jackson pleaded guilty to one count of conspiracy to distribute 500 grams
or more of cocaine base in violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A).
Pursuant to 21 U.S.C. § 841(b), the district court1 sentenced Jackson to the mandatory
minimum of 120 months. Jackson challenges the sentence as a violation of her Fifth
Amendment due-process right. We affirm.




      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
I. Background

       Jackson was indicted in 2006 by a grand jury for one count of conspiracy to
distribute 500 grams or more of a mixture or substance containing a detectable amount
of cocaine base. She pleaded guilty, and, as part of her plea, Jackson agreed to
cooperate with the government. In exchange for substantial assistance, the
government agreed to make a motion for a downward departure at the time of
sentencing. Jackson was ultimately unable to offer assistance, and, as a result, the
government did not file a motion for downward departure. Because Jackson had a
limited role in the conspiracy as a drug runner and accepted responsibility, the
Guidelines range was 78 to 97 months. See U.S. Sentencing Guidelines Manual §§
2D1.1(c)(2), 2D1.1(a)(3)(ii), 3B1.2, 3E1.1(a) (2006). Despite this advisory range,
however, 21 U.S.C. § 841(b) mandates a minimum sentence of 120 months. The
district court sentenced Jackson in accordance with this mandatory minimum.

II. Discussion

       Jackson challenges the mandatory 120-month sentence as violating her Fifth
Amendment right to due process. She claims that her sentence fails to “account for
the stated goals of the sentencing guidelines,” which include fairness, uniformity, and
proportionality, and is not supported by a rational basis. Jackson’s challenge to the
mandatory minimum is foreclosed by United States v. Prior, 107 F.3d 654 (8th Cir.
1997). In Prior, we held that outside of the capital-punishment realm, an
“individualized sentencing determination is not a constitutional imperative.” Id. at
658. We further concluded that mandatory-minimum sentences under § 841(b)
“rationally serve[] to discourage illegal drug trafficking activity.” Id. at 659. Jackson
urges the panel to overrule our decision in Prior. We are not at liberty to do so,
however, as “a panel of this Court is bound by a prior Eighth Circuit decision unless




                                           -2-
that case is overruled by the Court sitting en banc.” United States v. Wright, 22 F.3d
787, 788 (8th Cir. 1994).

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                         -3-